Myrick, J., concurred.
The following is the opinion of Department Two, referred to:
*424Sharpstein, J.:
If there is evidence sufficient to justify the findings that Llewellyn Kidder executed a conveyance of the demanded premises to Mary, his wife, and that she accepted said conveyance ; and that at the time of the execution and delivery thereof said Llewellyn Kidder understood the nature, force and effect of said act, and that said act was not the result of his insane delusion, the judgment of the Court below must he affirmed. The fact that the deed was found among the papers of the grantee after her death is some evidence, at least, that it had been delivered to and accepted by her. So that evidence which only tended to prove that it had not been delivered to or accepted by her, would simply raise a conflict in the testimony. But there was evidence independently of the fact of possession which tended to prove that she did accept the deed.
As to the mental condition of the grantor at the time he executed the deed, there is clearly a conflict in the evidence, and we think that the Court was justified in finding as it did upon that issue.
We do not think that the Court erred in overruling the objection to the testimony of Mr. Houghton. It tended to prove a motive for the making of the deed, and was admissible under the issues being tried.
No question concerning the will of Mrs. Kidder was in-volved in this case, and it was not error to exclude evidence as to its existence or destruction.
We do not think that the Court erred in admitting the testimony of the witness Jesse Kidder as to what Mrs. Mary Kidder said concerning the deed when she had it in her hands, in the presence of the witness. Upon the question of acceptance it might have an important bearing. We can not conceive why evidence of the acts and declarations of the grantee in regard to the deed while it was in her actual possession would not be admissible upon the question of her acceptance of it; or why evidence of the declaration as well as of the acts were not admissible.
We are unable to discover any principle upon which evidence of the declarations of Mary Kidder as to what was *425done or said by her husband some time after the execution of the deed was admissible. Upon the question of his sanity at the time of the execution of the deed evidence of what he said and did afterwards was admissible. But we know of no rule by which a witness could be allowed to testify to what somebody else said about the acts or conduct of the person alleged to have been insane. Suppose that it could have been shown that Mrs. Kidder communicated to some one that at some time after the execution of the deed her husband acted like an insane person, could it have any bearing upon the issue of sanity unless it tended to prove that he was either sane or insane ? And for the purpose of proving that he was or was not, it was clearly inadmissible. It is sometimes important to prove that a certain declaration was made without regard to its truth or falsity. But that is not this case. Here it was only important to show what were the acts and conduct of the person alleged to have been insane. It was not in any sense important to show what Mrs. Kidder, who had not been and could not be called as a witness, had said they were.
Judgment affirmed.
Morrison, C. J., and Sharpstein and Thornton, JJ., concurred.